Case 2:20-cv-03332-GW-JEM Document 105 Filed 09/22/21 Page 1 of 2 Page ID #:2633




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
                                 UNITED STATES DISTRICT COURT
   11
                            CENTRAL DISTRICT OF CALIFORNIA
   12
                                      WESTERN DIVISION
   13
   14   FARID KHAN, an individual, on           CASE NO.: 2:20-cv-03332 GW (JEMx)
        behalf of himself and all others
   15   similarly situated,                     Consolidated for Pretrial Purposes with:
                                                No. 2:20-cv-04658-GW-JEM
   16                Plaintiff,                 No. 2:20-cv-04659-GW-JEM
   17                       v.
   18   BOOHOO.COM USA, INC., a
        Delaware corporation,
   19   BOOHOO.COM UK LIMITED, a                ORDER GRANTING STIPULATION
        United Kingdom private limited          REGARDING DEPOSITION
   20   company, BOOHOO GROUP PLC,              SCHEDULING
        a Jersey public limited company, and
   21   DOES 1-10, inclusive,
   22                Defendants.
   23
   24
   25
   26
   27
   28

        46575238.1
                                               ORDER
Case 2:20-cv-03332-GW-JEM Document 105 Filed 09/22/21 Page 2 of 2 Page ID #:2634




    1            The Court has reviewed the Stipulation Regarding the Scheduling of
    2 Depositions submitted by Plaintiffs Farid Khan (“Khan”), Haya Hilton (“Hilton”),
    3 and Olivia Lee (“Lee”) (collectively, “Plaintiffs”), on the one hand, and Defendants
    4 Boohoo Group PLC, Boohoo.com USA, Inc., Boohoo.com UK Limited,
    5 PrettyLittleThing.com USA, Inc., PrettyLittleThing.com Limited, NastyGal.com
    6 USA, Inc., and Nasty Gal Limited (collectively, “Defendants”), on the other hand.
    7 The Court has also reviewed the Joint Declaration of Counsel in support of said
    8 stipulation. The Court finds that good cause exists to grant the relief requested.
    9 Therefore, the Court orders the following:
   10            1.   The Parties will continue to meet and confer regarding the scheduling
   11                 of depositions based on the availability of the witnesses.
   12            2.   The Parties will file a status update or proposed order with the Court on
   13                 or before September 29, 2021, regarding the scheduling of depositions.
   14
   15
        Dated: 9/22/2021                                     /s/John E. McDermott_______
   16
                                                             Hon. John E. McDermott
   17                                                        United States Magistrate Judge
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  -1-
        46575238.1
                                                ORDER
